ORDER
NOW on this 7th day of December, 1982, this Court having considered the order entered by the Supreme Court of the United States in Mack v. Oklahoma,-U.S.-, 103 S.Ct. 201, 74 L.Ed.2d 161, vacating and remanding, 641 P.2d 1122 (Okl.Cr.1982), said case to this Court for further consideration in light of United States v. Johnson, -U.S.-, 102 S.Ct. 2579, 73 L.Ed.2d 202 (1982), it is the order of this Court that the judgment and sentence entered in the District Court of Tulsa County, Case No. CRF-79-1749, is hereby VACATED and the said case is REVERSED and REMANDED for a new trial.
IT IS SO ORDERED.
WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 7th day of December, 1982.
TOM BRETT, P.J.
HEZ J. BUSSEY, J.
TOM R. CORNISH, J.